ORDER

PER CURIAM.
On November 18, 1999 Judge Sherrie Krauser of the Circuit Court for Prince George’s County affirmed the decision of the Commission for Animal Control for Prince George’s County ordering that Lydia Thompson’s dog be disposed of according to law.
*484On May 11, 2000, a three-judge panel of the Court of Special Appeals composed of Judges Moylan, Thieme and Peter Krau-ser, the husband of Judge Sherrie Krauser, dismissed Lydia Thompson’s appeal in that case.
NOW, THEREFORE, it is this 11th day of September, 2000
ORDERED, by the Court of Appeals of Maryland, that the decision of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration by a panel of that court that does not include Judge Peter Krauser, and it is further .
ORDERED that the stays previously imposed by the circuit court and this Court pending appellate proceedings shall continue in full force and effect pending the termination of all appellate proceedings in this case.